Paine, J.
It is unnecessary to consider whether all the parol evidence admitted in the court below, showing the situation and circumstances of the testator and his family, was properly admitted or not. Without any such evidence, the will should be construed, on its face, as the court below construed it. The second and third items of the will were evidently inserted merely for the purpose of showing that the lands therein refereed to were conveyed to the sons by way of advancement, and constituted the entire portions which the testator intended for them. There is no language capable of being construed to mean that he willed each of them a sum of money equal to the value of the lands previously conveyed. He says he wills to each £ ‘ the value contained in the lands” previously conveyed to him. And that *647this might not he held to be a release of the notes and mortgages which he had taken from his sons, he carefully excepted the amount of each, and directed that they should continue part of his personal estate. If, as the appellants assume, he had had the design of bequeathing to each an additional sum of about $2,000, he would naturally have directed the note and mortgage of each to be canceled and released, and then have specified such further sum as he wished to give. But the language, as used, excludes any such intention.
By the Court. — The judgments of the circuit court are affirmed.